Name: Council Decision (CFSP) 2019/993 of 17 June 2019 repealing Decision (CFSP) 2018/1006 concerning restrictive measures in view of the situation in the Republic of Maldives
 Type: Decision
 Subject Matter: Asia and Oceania;  political framework;  electoral procedure and voting;  international affairs;  civil law;  rights and freedoms;  European construction
 Date Published: 2019-06-18

 18.6.2019 EN Official Journal of the European Union L 160/25 COUNCIL DECISION (CFSP) 2019/993 of 17 June 2019 repealing Decision (CFSP) 2018/1006 concerning restrictive measures in view of the situation in the Republic of Maldives THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2018, the Council adopted Decision (CFSP) 2018/1006 (1) concerning restrictive measures in view of the situation in the Republic of Maldives. (2) Further to a review of Decision (CFSP) 2018/1006 in light of its objectives and of the current situation in the Republic of Maldives, the Council has decided to lift the restrictive measures in place. (3) Decision (CFSP) 2018/1006 should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2018/1006 is hereby repealed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 17 June 2019. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2018/1006 of 16 July 2018 concerning restrictive measures in view of the situation in the Republic of Maldives (OJ L 180, 17.7.2018, p. 24).